Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 26, 2013                                                                                    Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  146713                                                                                               Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        David F. Viviano,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 146713
                                                                    COA: 308080
                                                                    Clare CC: 10-004061-FH
  KRIS EDWARD SITERLET,
           Defendant-Appellant.

  _________________________________________/

         On November 6, 2013, this Court heard oral argument on the application for leave
  to appeal the December 27, 2012 judgment of the Court of Appeals. On order of the
  Court, the application is again considered and, pursuant to MCR 7.302(H)(1), in lieu of
  granting leave to appeal, we AFFIRM the result reached by the Court of Appeals because
  the defendant waived any error in the untimely amendment of the habitual offender
  enhancement notice by repeatedly admitting his status as a fourth habitual offender. This
  waiver extinguished any error. People v Carter, 462 Mich 206, 220 (2000). We thus
  VACATE that part of the Court of Appeals judgment addressing plain error, because it
  was unnecessary to decide the case.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 26, 2013
           t1223
                                                                               Clerk